Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on June 30, 2009. SEC File No. 333-151828 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Pre-Effective Amendment No. 5 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INTERNATIONAL ENERGY, INC . (Name of Small Business Issuer in Its Charter) NEVADA 98-0195748 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code) Identification Number ) 1treet, NW Suite 800 Washington District of Columbia 20005 Telephone: (800) 676-1006 Charles Bell, President and Chief Executive Officer 1treet, NW Suite 800 Washington District of Columbia 20005 Telephone: (800) 676-1006 (Address and telephone of registrant's executive office) (Name, address and telephone number of agent for service) Copies of all communications and notices to: Joseph Sierchio, Esq. Sierchio & Company, LLP 430 Park Avenue, Suite 702 New York, New York 10022 Telephone: (212) 246-3030 Facsimile: (212) 246-3039 APPROXIMATE DATE OF PROPOSED SALE TO PUBLIC: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the  Securities Act ) check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o CALCULATION OF REGISTRATION FEE Proposed Proposed Amount maximum maximum Amount of Title of each to be offering price aggregate registration class of securities to be registered Registered per share offering price Fee Common Stock, $0.001 par value(1) 5,799,999 $ 0.25(2) $ 1,450,000 $ 57 Common Stock, $0.001 par value, issuable upon exercise of Series B Non redeemable warrants (3) 2,883,334 $ 0.60 $ 1,730,000 $ 67 Total (4) 8,683,333 $ 3,180,000 $ 124(5) (1) These shares represent the 4,000,000 share that were issued in connection with a private placement completed by the Registrant on April 17, 2008, 1,216,666 shares issued upon exercise of the Series B Warrants issued in connection with the private placement, and the 583,333 shares owned by certain of the Selling Stockholders. (2) Estimated solely for the purposes of calculating the registration fee in accordance with Rule 457(c) and Rule 457(g) under the Securities Act of 1933, using the closing price as reported on the OTC Bulletin Board on December 12, 2008 which was $0.25 per share. (3) Represents shares of our common stock, par value $0.001 per share, which may be offered pursuant to this registration statement, which shares are issuable upon exercise of Series B Non-redeemable Warrants exercisable at $0.60 per share. (4) All of the shares are offered by the Selling Stockholders. Accordingly, this registration statement includes an indeterminate number of additional shares of common stock issuable for no additional consideration pursuant to any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration, which results in an increase in the number of outstanding shares of our common stock. In the event of a stock split, stock dividend or similar transaction involving our common stock, in order to prevent dilution, the number of shares registered shall be automatically increased to cover the additional shares in accordance with Rule 416(a) under the Securities Act of 1933. (5) Registrant has previously paid a total filing fee of $361 in connection with the filing of the Registration Statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. These securities may not be sold pursuant to this prospectus until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Dated June 30, 2009 PROSPECTUS INTERNATIONAL ENERGY, INC. This prospectus relates to the resale by certain of our stockholders named in the section of this prospectus titled Selling Stockholders (the  Selling Stockholders ) of up to 8,683,333 shares of our common stock (the Shares ). The shares being offered under this prospectus are comprised of 5,216,666 shares of our common stock that were purchased by certain of the Selling Stockholders in transactions with us pursuant to exemptions from the registration requirements of the Securities Act of 1933 as amended (the  Securities Act ); 583,333 shares of our common stock that were purchased by certain of the Selling Stockholders from an affiliate in transactions exempt from the registration requirements of the Securities Act; and, 2,883,334 shares of common stock which may be issued to certain of the Selling Stockholders upon the exercise of the outstanding Series B Warrants . Although we will pay substantially all the expenses incident to the registration of the shares, we will not receive any proceeds from the sales by the Selling Stockholders. We will, however, receive proceeds if the Warrants are exercised; to the extent we receive such proceeds, they will be used for working capital purposes. The Selling Stockholders and any underwriter, broker-dealer or agent that participates in the sale of the shares or interests therein may be deemed "underwriters" within the meaning of Section 2(11) of the Securities Act. Any discounts, commissions, concessions, profit or other compensation any of them earns on any sale or resale of the shares, directly or indirectly, may be underwriting discounts and commissions under the Securities Act. The Selling Stockholders who are "underwriters" within the meaning of Section 2(11) of the Securities Act will be subject to the prospectus delivery requirements of the Securities Act. Our common stock is presently quoted for trading under the symbol  IENI  on the over the counter bulletin board (the  OTCBB ). On June 29, 2009, the closing price of the common stock, as reported on the OTCBB was $0.19 per share. The Selling Stockholders have advised us that they will sell the shares of common stock from time to time in the open market, on the OTCBB, in privately negotiated transactions or a combination of these methods, at market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or otherwise as described under the section of this prospectus titled  Plan of Distribution. Investing in our common stock is highly speculative and involves a high degree of risk. You should carefully consider the risks and uncertainties described under the heading "Risk Factors" beginning on page 7 of this prospectus before making a decision to purchase our common stock. You should read this prospectus and any prospectus supplement carefully before you decide to invest. You should not assume that the information in this prospectus is accurate as of any date other than the date on the front of this document. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS , 2009 1 TABLE OF CONTENTS Page Prospectus Summary 3 Risk Factors 7 Special Note Regarding Forward-Looking Statements 17 2008 Financing 18 Use Of Proceeds 19 Determination Of Offering Price 19 Market Price Of And Dividends On Our Common Stock And Related Stockholder Matters 19 Managements Discussion And Analysis Of Financial Condition And Results Of Operations 23 Description Of Our Business And Properties 31 Directors, Executive Officers And Control Persons 36 Executive Compensation 42 Security Ownership Of Certain Beneficial Owners And Management 45 Transactions With Related Persons, Promoters And Certain Control Persons 48 Description Of Securities 48 Selling Stockholders 49 Plan Of Distribution 54 Limitation Of Liability And Indemnification Of Officers And Directors; Insurance 55 Disclosure Of Commission Position On Indemnification For Securities Act Liabilities 56 Legal Matters 56 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 56 Experts 56 Additional Information 56 Index to Financial Statements 57 Financial Statements F1 -F16 You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. 2 PROSPECTUS SUMMARY This summary highlights information set forth in greater detail elsewhere in this prospectus. It may not contain all the information that may be important to you. You should read this entire prospectus carefully, including the sections entitled " Risk Factors  beginning on page 7, " Management's Discussion and Analysis of Financial Condition and Results of Operations, beginning on page 23 and our historical financial statements and related notes included elsewhere in this prospectus. Unless the context requires otherwise, references to the " Company ," " International Energy ," " we ," " our ," and " us , refer to International Energy, Inc. and its wholly-owned subsidiaries. About Us and Our Business We were incorporated under the laws of the State of Nevada on November 6, 1998, under the name e.Deal.net, Inc. for the purpose of providing a platform for automotive information to, and connecting, buyers and sellers of pre-owned automobiles through the Internet. We were not successful in our efforts and ceased providing online automotive information in November 2006. During 2005, as we started winding down our online automotive business activities, we amended our Articles of Incorporation to effect a change of name to International Energy, Inc., to reflect our entry into the energy industry although we continued to provide automotive information until November of 2006; initially, through International Energy Corp., our wholly owned subsidiary ( IEC ), we commenced operations as an oil and gas exploration company. Oil and gas exploration was our primary focus from November 2006 through September of 2007. Although we acquired exploration rights under land leases located in the State of Utah, we were unable to successfully implement our proposed exploration program due to our inability to secure adequate drilling rigs and equipment as well as qualified personnel. Our management decided that while our primary focus should remain on energy, our interests and those of our shareholders would be best served by redirecting our focus from oil and gas exploration to the acquisition, development and commercialization of alternative renewable energy technologies. Subsequently, on September 17, 2007, we commenced the development and acquisition of these technologies through our wholly owned subsidiary, IEC, by entering into a Research Agreement with The Regents of the University of California (the  Research Agreement ) in the area of algal biochemistry and photosynthesis (the  Research Project ). The goal of the Research Project is to develop protocols for the growth of microalgal cultures and for the generation of long chain liquid hydrocarbons.
